Indian claim; appeal from Indian Claims Commission; judgment; res judicata,; Pueblo Lands Board judgment.— The Indian claimants had sued under the Indian Claims Commission Act to recover additional compensation for lands in New Mexico, charging that the consideration ($1.50 per acre) awarded them by the Pueblo Lands Board under the Pueblo Lands Act of 1924, 43 Stat. 636, was inadequate and that they had not received fair and honorable treatment from the Government. The Indians had not appealed the judgment of the Lands Board to the District Court as they had a righ,t to do, and the Indian Claims Commission held that the judgment of the Lands Board was res judicata with respect to the claim filed under the Indian Claims Commission Act. The Commission also held that there had been no taking of the lands and that the claim for interest was without merit, *866and tbat the water rights of the Indians had been considered by the Lands Board. The case came before the court on appeal from the Indian Claims Commission (8 Ind. Cl. Comm. 195). Upon consideration thereof, together with briefs and oral argument of counsel, the court, on March 10, 1961, ordered that the decision of the Commission be affirmed.
Appellant’s petition for writ of certiorari was denied by the Supreme Court, 868 U.S. 821.